ON MOTION
PER CURIAM.

ORDER

The Department of the Navy moves to waive the requirements of Fed. Cir. R. 27(f) and dismiss Harry Michael Schmitt’s appeal from the United States District Court for the Middle District of Florida for lack of jurisdiction and as untimely filed. Separately, Schmitt moves for leave to proceed in forma pauperis. The Navy opposes. Schmitt responds.
The district court dismissed Schmitt’s case on February 12, 2008. Schmitt did not file his notice of appeal until October 27, 2008.
An appeal from a district court in a case involving the United States is due within 60 days. 28 U.S.C. § 2107(b). Thus, any appeal from the February 12 order was due on Monday, April 14, 2008.* Schmitt’s appeal is untimely and must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The Navy’s motions are granted. The appeal is dismissed
(2) Schmitt’s motion to proceed in forma pauperis is moot.
(3) All sides shall bear their own costs.

 The sixtieth day was April 12, 2008, which fell on a Saturday. Thus, Schmitt’s appeal was due on the next business day, April 14. Fed. R.App. P. 26(a)(3).